DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Speculation as to Claimed Invention
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  improving effectiveness of pouring materials, the 3D printing method being applied to a stereolithography 3D printer (2), the stereolithography 3D printer (2) comprising a light module (21), a curing platform (24), a material tank (23), a material-providing module (26), a moving module (22), the 3D printing method of improving effectiveness of pouring materials comprising following steps.”  The italicized portions raise the presumption that Applicants attempt to Jepson claim, and the implications that follow.  “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject mater of the preamble is the prior art work of another.”  MPEP § 2129(III).  Jepson claims require the following: “Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: (1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, (2) A phrase such as ‘wherein the improvement comprises,’ and (3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.”  37 CFR § 1.75(e).  Yet, Applicants do not follow this precise format.  Applicants do not clearly provide “[a] preamble comprising a general description of all the [stereolithography (SL)] elements or steps of the claimed combination which are conventional or known,” yet state generic SL elements that are well-known/conventional.  Applicants do not clearly include “[a] phrase such as ‘wherein the improvement comprises,’ and state “[t]hose elements, steps, 
In addition, the claims fail to state in what way the claimed steps “improve effectiveness of pouring materials.”  Specifically, the claims fail to specify what pouring material effect is improved.  Thus, it is not clear what is improved.
Claims 1 also fails to explain what condition is satisfied in the following phrase: “when a condition to supply for refilling satisfies, controlling the moving module . . . .”  No condition is provided.  Thus, it is not clear what needs to be satisfied to proceed with the controlling steps.
Further in regard to this phrase, “when a condition to supply for refilling satisfies” is a conditional clause which means the following controlling steps are not required when that condition is not satisfied.  Thus, claim 1 reads on iterations with no actual improvement because no pouring is performed when the condition is not satisfied.
In sum, claims 1-10 are so confusing that the Office would be required to speculate as to the metes and bounds of claims 1-10 to apply prior art.
B. Antecedent Basis
	In claims 4, “the swing module” lacks antecedent basis in claim 1 from which it depends because no swing module is present in claim 1.
C. Confusing Phrases
	In claims 8-9, the following phrases are unclear: “controlling the light module (21) to irradiate heading to the modeling plane”; “making the modeling plane leave from the light-curable materials (41) in the material tank (23); and “the step c3) is configured to control the light module (21) to irradiate heading to a plurality of positions of the modeling plane.”  The italicized portions (especially the underlined portions) seem like computer translations that render the phrases confusing.
	In claim 10, “each time” is used three times without reference to a time, which renders the claim confusing.  Specifically, it is not clear whether “time” is a clock time (e.g. 1pm), an occurrence (e.g. each time something occurs), or a predesignated time (e.g. in 1 hour).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-11 of U.S. Patent No. 10,838,308.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, conflicting claim 5 teaches: 
The method dynamically adjusting lifting the parameter according to claim 1, further comprising following steps:
i1) controlling the lifting module to lift the curing platform up to a supplement height, such that the modeling plane is lifted above the surface of the light-curable materials in the material tank when a supplementary condition is fulfilled;
i2) controlling a material-providing module of the stereolithography 3D printer to pour the new light-curable materials into the material tank; and
i3) controlling the moving module to move the material tank for making the light-curable materials in the material tank flow during pouring the new light-curable materials..


	It would be further obvious to apply the SL techniques of the other conflicting claims to conflicting claim 5 to arrive at the instant claimed invention of claims 2-10 because these are all familiar SL techniques as evidenced by their inclusion in the conflicting claims.

Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-13 of U.S. Patent Application No. 16/257369.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, conflicting claim 6 teaches: 
The method of making surfaces smooth or flat for 3D printing according  to claim 1, further comprising following steps: 
e1) controlling a material-providing module (26) of the stereolithography 3D printer (2) to pour the new light-curable materials (41) into the material tank (23) when a condition to supply for refilling satisfies; and 
e2) controlling the moving module (22) to move the material tank (23) for making the light-curable materials (41) in the material tank (23) flow during pouring the new light-curable materials (41).

In other words, conflicting claim 6 teaches to move the tank/container so that the material-providing module provides new material to the tank/container just as in instant claims 1-10.  Thus, the conflicting claims anticipate the instant claims.


Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-11 of U.S. Patent Application No. 16/257432.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, conflicting claim 8 teaches: 
The method of peeling physical model from material tank according to claim 1, further comprising following steps before the step a): 
h1) controlling a material-providing module (26) of the stereolithography 3D printer (2) to pour the new light-curable materials (41) into the material tank (23) when a supplementary condition is fulfilled;  and 	h2) controlling the moving module (22) to move the material tank (23) during pouring the new light-curable materials (41) for making the light-curable materials (41) flow.

In other words, conflicting claim 8 teaches to move the tank/container so that the material-providing module provides new material to the tank/container just as in instant claims 1-10.  Thus, the conflicting claims anticipate the instant claims.
	It would be further obvious to apply the SL techniques of the other conflicting claims to conflicting claim 8 to arrive at the instant claimed invention of claims 2-10 because these are all familiar SL techniques as evidenced by their inclusion in the conflicting claims.



Allowable Subject Matter
	Although the claims do not contain it, the stereolithography (SL) device of Fig. 4 is allowable.  Specifically, a 3D printing method that uses a stereolithography 3D printer (2), by controlling the moving module (22) to start to move the material tank (23), and controlling the material-providing module (26) to pour new light-curable materials ( 41) into the material tank (23), wherein execution of pouring the new light-curable materials (41) is before starting to move the material tank (23), after starting to move the material tank (23), or simultaneous with starting to move the material tank (23); b) controlling the material-providing module (26) to stop pouring the new light-curable materials (41) into the material tank (23), and controlling the moving module (22) to stop moving the material tank (23), wherein execution of stopping moving the material tank (23) is before stopping pouring the new light-curable materials (41), after stopping pouring the new light-curable materials (41), or simultaneous with stopping pouring the new light-curable materials (41); and c) controlling the light module (21) and the curing platform (24) to print at least one of multiple layers of slice physical models (42) according to multiple layers of print data, the multiple layers of the slice physical models (42) constitute a 3D physical model  the stereolithography 3D printer (2) comprising a light module (21), a curing platform (24), a material tank (23), a material-providing module (26) comprising new light-curable materials (41), a moving module (22) comprising a rotary device comprising at least one motor, gears, at least one roulette, wherein moving module 22 is configured to move the material tank 23 back and forth in a horizontal direction.  The closest prior art teaches refilling SL vats/containers by moving components other than the vat/container (US 20190291342 (window screen)), or moving vat/container 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.